Exhibit 10.26

[Insert Date], 2013

[Name]

Dear [Name]:

You have been identified as a key contributor to the success of Actavis plc, its
subsidiaries and affiliates (the “Company”) and the success of its integration
with Warner Chilcott plc. In recognition of your contributions, the Company is
pleased to offer you a special retention bonus, as set forth below, which is
contingent upon your acceptance of this offer.

Retention Bonus Offer

If you accept this offer, you will be eligible to receive a special lump sum
cash bonus in the amount of (i) $[        ] (the “Retention Bonus”) no later
than March 1, 2015, subject to the terms and conditions set forth below. The
Company will withhold all applicable taxes and other payroll deductions from the
Retention Bonus when it is paid to you.

Eligibility for Retention Bonus

You will be eligible for the Retention Bonus if you remain employed as a regular
full-time employee with the Company through December 31, 2014 (the “Retention
Date”).

Notwithstanding the foregoing, you will be paid the Retention Bonus if your
employment with the Company is terminated before the Retention Date (a) by the
Company without “Cause” (as defined in the attached Appendix A), (b) by you for
“Good Reason” (as defined in the attached Appendix A), or (c) due to your death
or disability. In the event of any such termination of your employment with the
Company, any such payment shall be made to you, or your estate in the event of
your death, within 30 days after the date of such termination.

For the avoidance of doubt, you will not be eligible to receive the Retention
Bonus if (i) you terminate your employment with the Company without Good Reason
or (ii) the Company terminates your employment for Cause, before the applicable
Retention Date.

This letter does not change, in any way, the nature of your employment
relationship with the Company. You or the Company may terminate your employment
at any time, for any reason, with or without Cause, except to the extent
otherwise expressly provided by any written agreement between you and the
Company.

We are confident we can count on your continued support. On behalf of the
Company, I thank you for your contributions to the Company’s success. Please
indicate your acknowledgement and acceptance of this offer by signing and
returning a copy of this letter.



--------------------------------------------------------------------------------

Sincerely yours,

 

Paul M. Bisaro President and Chief Executive Officer Actavis plc

Acknowledgment

I have read, understand and agree with the terms set forth in this letter.

 

 

   

 

[Name]     Date



--------------------------------------------------------------------------------

Appendix A

“Cause” For purposes of this offer of a special retention bonus, “Cause” shall
mean the occurrence of any of the following events on or after acceptance of
this offer, and upon written notice to Executive and a reasonable opportunity
for Executive to cure such event (which opportunity shall be thirty (30) days
unless the event is not susceptible to being cured, within the judgment of the
Board): (i) fraud, misappropriation, embezzlement or other act of material
misconduct against the Company or any of its affiliates; (ii) gross neglect,
willful malfeasance or gross misconduct in connection with his employment;
(iii) conviction or plea of guilty or nolo contendere to a felony which felony,
conviction, or plea materially impacts the Company economically or the Company’s
reputation, as reasonably determined by the Board; (iv) willful and knowing
violation of any rules or regulations of any governmental or regulatory body
material to the business of the Company; (v) failure to cooperate, if requested
by the Board, with any investigation or inquiry into Executive’s or the
Company’s business practices, whether internal or external, including, but not
limited to Executive’s refusal to be deposed or to provide testimony at any
trial or inquiry unless such refusal is made upon the advice of the Company’s
general counsel or its external counsel; or (vi) substantial and willful failure
to render services in accordance with the terms of Executive’s employment (other
than as a result of illness, accident, or other physical or mental incapacity)
or other material breach of Executive’s duties and responsibilities). For
purposes of clauses (ii), (iv) and (vi) of this definition, no act, or failure
to act, on Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the
Company. Notwithstanding the foregoing, the Company shall not have “Cause” to
terminate Executive’s employment in connection with any of the foregoing events
to the extent that the Company shall have either consented to such event or to
the extent that ninety (90) days shall have elapsed following the date that the
Company becomes aware of such event without delivering notice to the Executive
(“Cause Notice”).

“Good Reason” For purposes of this offer of a special retention bonus, “Good
Reason” shall mean any one of the following events which occurs on or after
acceptance of this offer: (i) any material reduction of the Executive’s then
existing annual base salary, except to the extent the annual base salary of all
other executive officers at levels similar to the Executive of the Company is
similarly reduced (provided such reduction does not exceed fifteen percent
(15%) of Executive’s then existing annual base salary); (ii) any material
reduction in the package of benefits and incentives, taken as a whole, provided
to the Executive (except that employee contributions may be raised to the extent
of any cost increases imposed by third parties) or any action by the Company
which would materially and adversely affect the Executive’s participation or
reduce the Executive’s benefits under any such plans, except to the extent that
such benefits and incentives of all other executive officers at a similar level
of the Company are similarly reduced; (iii) any material diminution of the
Executive’s duties and responsibilities, taken as a whole, excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith
which is remedied by the Company immediately after notice thereof is given by
the Executive; (iv) a requirement that the Executive materially relocate to a
work site that would increase the Executive’s one-way commute distance by more
than thirty-five (35) miles from his then principal residence, unless the
Executive accepts such relocation opportunity; (v) any material breach by the
Company of its obligations under this Agreement; or (vi) any failure by the
company to obtain the assumption of this Agreement by any successor or assign of
the Company; provided, however, that the Executive may not resign his employment
for Good



--------------------------------------------------------------------------------

Reason unless: (A) the Executive has provided the Company with at least 30 days
prior written notice of the Executive’s intent to resign for Good Reason (which
notice must be provided within 60 days following the occurrence of the event(s)
purported to constitute Good Reason); and (B) the Company has not remedied the
alleged violation(s) within 30-days following its receipt of the written notice
of intent to resign for Good Reason.